

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED


The date of this document is May 4, 2012




RULES OF THE WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY 2012 SHARESAVE
SUB-PLAN FOR THE UNITED KINGDOM


TO THE WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY 2012 EQUITY INCENTIVE PLAN




This sub-plan Summary and Prospectus (the “Prospectus”) refers to ordinary
shares of Willis Group Holdings Public Limited Company (the “Company”) which are
offered to employees and directors of the Company and any of its subsidiaries
(collectively, the “Willis Group”) upon exercise of the share options granted or
to be granted under the Rules of the Willis Group Holdings Public Limited
Company 2012 Sharesave Sub-Plan for the United Kingdom to the Willis Group
Holdings Public Limited Company 2012 Equity Incentive Plan (the “UK Sharesave
Plan”).


The purpose of this document is to summarize the features of the UK Sharesave
Plan. This Prospectus provides information regarding options granted under the
UK Sharesave Plan and does not address any other awards granted under the 2012
Plan. Please refer to the 2012 Plan prospectus for more information regarding
any awards thereunder.


In the event of inconsistency between this summary and the actual provisions of
the UK Sharesave Plan and/or your subscription materials, the provisions in the
UK Sharesave Plan and/or your subscription materials will prevail. This
Prospectus is not intended to provide a comprehensive analysis of any particular
tax situation, nor should it be substituted for expert advice from a personal
tax or financial advisor. We strongly encourage you to consult a tax advisor
before accepting an invitation to participate in the UK Sharesave Plan,
exercising an option, or disposing of any shares of the Company acquired under
the UK Sharesave Plan.


Additional information about the UK Sharesave Plan, the members who constitute
the administrator of the UK Sharesave Plan and its administration can be
obtained by contacting the Company by email at shareplans@willis.com, by
telephone at +44 (0) 203 124 8485 or at the following address:


Share Plans Manager
Willis Group Holdings Public Limited Company
c/o Willis Group Limited
51 Lime Street
London EC3M 7DQ


NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY U.S. STATE
SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED
UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.



GESDMS/6577333.6

--------------------------------------------------------------------------------





GENERAL INFORMATION REGARDING THE UK SHARESAVE PLAN


The Company’s board of directors (the “Board”) adopted the 2012 Plan on February
8, 2012. The shareholders of the Company approved the Plan on April 25, 2012.
The effective date of the 2012 Plan is April 25, 2012. As of May 4, 2012, the
date of this Prospectus, a total of 13,776,935 ordinary shares of the Company
with a nominal value of US$0.000115 each (“Shares”) has been reserved for
issuance under the 2012 Plan. As of May 4, 2012, no awards were outstanding
under the 2012 Plan. The 2012 Plan will continue in effect for ten (10) years
from its initial date of approval unless otherwise terminated earlier by the
Board. The 2012 Plan provides for grants to employees, officers, directors and
consultants of the Willis Group or any company in which a member of the Company
owns twenty percent or more of the voting share interest but less than fifty
percent of the voting share interest and that has been designated by the
Administrator as being eligible for participation in the Plan (“Designated
Associate Company”) of share options, share appreciation rights, restricted
shares, restricted share units and other share-based awards.


The UK Sharesave Plan was originally adopted by the Compensation Committee of
the Board (the “Committee”) on December 14, 2011, subject to Board and
shareholder approval of the 2012 Plan and the approval of Her Majesty’s Revenue
& Customs
(“HMRC”) of the UK Sharesave Plan. As of May 4, 2012, no options to purchase
Shares were outstanding under the UK Sharesave Plan.


The UK Sharesave Plan is not a qualified deferred compensation plan under
Section 401(a) of the Code and is not subject to the provisions of the United
States Employee Retirement Income Security Act of 1974, as amended.




Purpose
The purpose of the UK Sharesave Plan is to provide additional incentives to
personnel of Willis Group who are tax-resident in the
United Kingdom, and to align the interests of personnel with those of the
Company’s shareholders through opportunities for increased Share ownership in
the Company.


Administration
The UK Sharesave Plan is administered by the Committee or if no committee is
appointed, the Board (either, hereinafter referred
to as the “Administrator”). The Administrator may determine the terms of the
option including the exercise or purchase price for an option, the number of
Shares subject to each option, and the vesting and/or exercisability provisions
applicable to the option.
The Administrator also has the full power to determine the qualifying service
period that individuals must satisfy before they are eligible to be granted an
option.


The Administrator has the power to modify or amend options with the prior
approval of the HMRC and to make all other determinations deemed necessary or
advisable for administering the UK Sharesave Plan. The Administrator’s
interpretation and construction of any provision of the UK Sharesave Plan will
be final and binding upon all participants (providing that the Administrator’s
interpretation and construction does not contradict the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”).


The Company has selected Yorkshire Building Society (“YBS”) as the stock plan
administrator/broker of the UK Sharesave Plan. YBS is a participant in the
Financial Services Compensation Scheme established under the Financial Services
and Markets Act 2000. You may contact YBS if you have questions regarding your
savings account by phone on +44(0) 845 1 200 300 or online at
www.ybs.co.uk/shareplans.


Securities to be acquired
The securities to be acquired under the UK Sharesave Plan are the Company’s
Shares. Such Shares are issued directly to a UK
Sharesave Plan participant from the Company and such issuance has been
registered by the Company with the U.S. Securities and Exchange Commission
(“SEC”) under a special form of registration statement applicable to employee
benefit plans. Each Share entitles the holder to one vote on matters submitted
to a vote of the shareholders, a pro rata share of such dividends, as may be
declared, on the Shares and a pro rata share of assets remaining available for
distribution to shareholders upon a liquidation of the Company. The Shares are
not convertible. While the Administrator has authority, within certain
limitations, to issue preferred shares, which would have one or more preferences
over the Shares, no preferred shares are outstanding as of the date of this
Prospectus and the Company has no present plans to issue any preferred shares.
Participants will not acquire the rights of shareholders until the Shares
subject to the option are delivered upon exercise of the option and payment of
any applicable withholding taxes has been made, and the participants have become
holders of record of the Shares.


Eligibility
Any individual who (A) (i) is a full-time director who works at least 25 hours a
week or is an employee of one or more
Participating Subsidiaries, (ii) has been employed by the Company or a
Participating Subsidiary during the qualifying period (being a period commencing
not earlier than five years prior to the date of grant) as the Administrator may
determine, and (iii) is a
UK tax resident under Section 15 of ITEPA; or (B) is a full-time director who
works at least 25 hours a week or is an employee of one or more Participating
Subsidiaries and is nominated by the Administrator either individually or as a
member of a category of such full-time directors or employees, is eligible to
receive an invitation from the Administrator to participate in the UK



GESDMS/6577333.6

--------------------------------------------------------------------------------



Sharesave Plan and upon the acceptance of such invitation to participate, be
granted an option. A “Participating Subsidiary” is any of the Company’s
Subsidiaries that have been designated by the Administrator as a participant in
the UK Sharesave Plan.


Sharesave contract
In order to participate in the UK Sharesave Plan you must agree to a “Sharesave
Contract” (as defined below) under a certified
contractual savings plan with YBS. A “Sharesave Contract” is a contract
certified within the meaning of Section 703 of the Income Tax (Trading and Other
Income) Act of 2005 which has been approved for use by HMRC. Under the Sharesave
contract,
you must agree to save a fixed amount of payroll deductions from your salary for
the agreed savings period. The savings will be held by YBS or other financial
institution approved by the Administrator. Your savings will remain in pounds
sterling and will earn interest at the applicable rate.


Application for an option
Your invitation to apply for an option will include the details of your
eligibility; the exercise price (as defined below); your
contributions payable (currently you may contribute up to a maximum of £250 per
month and a minimum contribution of £5 per month); whether you may elect for a
3, 5, or 7 year Sharesave Contract (the Company currently offers 3 or 5 year
Sharesave
Contracts); any restrictions on the amount of bonus (if any) payable under the
Sharesave Contract which may be used to exercise the option; and the date your
application must be received by the Administrator. You must provide the amount
of your monthly contributions (being a multiple of £1 and not less than £5 per
month) that you wish to make under the Sharesave Contract, agree that your
monthly contributions will not exceed the Maximum Contributions (as defined
below) and if you may elect for a 3, 5, or 7 year Sharesave Contract, your
election in that regard. You are not able to change the amount of your
contributions, but you can suspend monthly contributions for up to 6 months (if
you suspend your maturity date is deferred accordingly). Your monthly
contributions will be deducted each month from your salary by the Participating
Subsidiary that employs you. The Participating Subsidiary will remit the monthly
contributions to YBS or other financial institution approved by the
Administrator to hold for the period of the requisite Sharesave Contract until
you exercise the option or until you withdraw from the Sharesave Contract.


Scaling down
If the applications received by the Administrator exceed the lesser of the
maximum monthly contributions permitted pursuant to
Schedule 3 of ITEPA or such maximum monthly contribution set forth by the
Administrator (“Maximum Contributions”), the Administrator, in its sole
discretion, may scale down applications until the number of Shares available
under the option equals or exceeds the total number of Shares applied for by any
of the methods set forth in Section 3 of the UK Sharesave Plan.


Grant of option
If you are granted an option, you will receive an option certificate in the form
prescribed by the Administrator which sets forth the
date of grant and the number of Shares over which your option is granted.


The option will be granted in sterling and you shall bear any risk in respect to
the relevant exchange rate on the date the Exercise Price (as defined below) is
set.


Payment for Shares acquired pursuant to option exercises
The consideration to be paid for the Shares to be acquired upon exercise of an
option (the “Exercise Price”) shall be determined
by the Administrator and fixed in pounds sterling or U.S. dollars, but will not
be less than 80% of the closing price on the New York Stock Exchange of the
Shares on the last business day immediately preceding the invitation date (the
“Market Value”). The Exercise Price for the 3 year Sharesave Contract will be
the Market Value of the Shares discounted by five percent (5%), which if fixed
in pounds sterling, will be converted from U.S. dollars into pounds sterling.
The Exercise Price for the 5-year Sharesave Contract will be the Market Value of
the Shares discounted by ten percent (10%), which if fixed in pounds sterling,
will converted from U.S. dollars into pounds sterling.


The Company will have no lien over the Shares received on the exercise of an
option under the UK Sharesave Plan. Participants will also be required to pay
all applicable withholding taxes related to the option.
Manner of exercise
You may exercise your option only during the periods specified in Rules 6 and 7
of the UK Sharesave Plan and only with the
monies under your Sharesave Contract. In order to exercise your option, you must
deliver a notice of exercise in the prescribed form together with the remittance
of the exercise price to the Company. Upon receiving the notice of exercise, the
Company will
issue you the number of Shares underlying your option that can be purchased
based on the total amount of your savings and the
bonus (if any) divided by the Exercise Price.


Maturity date and bonus
At the end of the Sharesave Contract, i.e., after the completion of thirty-six
monthly contributions for the 3 year Sharesave
Contract or 60 monthly contributions for the 5 year Sharesave Contract (the
“Bonus Date”), your option will mature and you may be eligible to receive a
tax-free bonus (the “Bonus”) depending on the applicable Bonus rates during the
year that you enter into a
Sharesave Contract.


Rights of exercise and lapse of option
Subject to Section 6 of the UK Sharesave Plan, you may (1) exercise your options
and purchase shares or (2) withdraw your

GESDMS/6577333.6

--------------------------------------------------------------------------------



savings and Bonus (if any) and not exercise your options on or after the Bonus
Date. You have a period of six months after the Bonus Date to decide whether to
exercise your option or withdraw your savings and Bonus (if any) after which
your option will lapse.


Your option will only become exercisable earlier than Bonus Date if you leave
employment with the Willis Group under approved circumstances. You will leave
under approved circumstances if:
•
you are made redundant;

•
you are unable to continue employment because of injury or disability;

•
your office or employment is with a company of which the Company ceases to have
control;

•
you retire at the specified age;

•
your employment is transferred to another company; or

•
you die.



However, if you are a U.S. taxpayer, you may only exercise your option within
the shorter of the exercise period set forth in the UK Sharesave Plan and the
expiration of 2.5 calendar months after the end of the calendar year in which
the option first becomes exercisable (i.e., on the Bonus Date).


Your option will not become exercisable and will immediately lapse if you resign
or are dismissed in circumstances other than the approved circumstances, if you
give notice that you wish to cease making monthly contributions or you fail to
make monthly contributions for more than six months, you withdraw the amounts
under your savings contract before your option becomes exercisable, or if you
become deprived of the legal or beneficial ownership of your option.


Withdrawal from the Sharesave Plan
You may withdraw from your Sharesave Contract at any time by contacting YBS and
your employer. If you have saved for at least one year from the date of grant,
and made at least 12 monthly contribution payments, you will receive your
savings back plus tax-free interest at the applicable HMRC interest rate per
annum. If you have saved for less than a year, you will receive
your savings back but without interest.


Transferability
The option is personal and cannot be transferred, except by will or the
applicable laws of inheritance.


Takeover and the UK Sharesave Plan
In the event that a person obtains control of the Company as a result of making
a general offer, or having obtained control makes
such an offer, you can exercise your option for a period after that person has
obtained control, which period will be six months unless the person obtaining
control becomes entitled to compulsorily acquire your Shares, in which case the
period will be six
weeks from the time the person becomes so entitled, but the total number of
Shares you can purchase shall not exceed the number that can be purchased with
the savings made and the interest earned on the day of exercise.


Reconstruction and winding up and the UK Sharesave Plan
If the UK authorities sanction a compromise or arrangement proposed for the
purposes of, or in connection with, a scheme for the
reconstruction of the Willis Group or its amalgamation with any other company or
companies, or a resolution is passed for the voluntary winding up of the
Company, you can exercise your option for a period of six months from the
authorities sanctioning a compromise or arrangement or within two months of a
resolution being passed for winding up, but the total number of Shares you can
purchase shall not exceed the number that can be purchased with the savings made
and the interest earned on the day of exercise.


Amendment of the UK Sharesave Plan
The Administrator may amend or alter the UK Sharesave Plan at any time provided
that the prior written approval of the HMRC
has been obtained if a provision of the plan necessary to meet the requirements
of Section 3 of ITEPA (a “Key Feature”) has been amended. No amendment of the UK
Sharesave Plan may be made that would abrogate or adversely affect the
subsisting rights of a participant without the written consent of such number of
participants as hold options to acquire not less than 75% of the Shares if all
options granted were exercised or by resolution at a meeting of participants
passed by not less than 75% of the participant that attend and vote in person or
by proxy, unless such amendment or alteration is necessary to maintain the
approved status of the UK Sharesave Plan and/or the proposed abrogation or
alteration does not affect a Key Feature of the UK Sharesave Plan.


Share Grant Limitations
No eligible employee shall be granted an option to the extent it would cause the
aggregate amount of his or her contributions under all Sharesave Contracts to
exceed the Maximum Contributions on the date of grant.


MORE INFORMATION AND RISK FACTORS


The Company is subject to the informational requirements of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and will file
periodic reports and other information relating to its business, financial
statements and other matters with the SEC. For a discussion of certain factors
that you should carefully consider before purchasing the Shares available upon
exercise of your option, you should read the documents filed with the SEC which
are incorporated by reference herein and are described below.



GESDMS/6577333.6

--------------------------------------------------------------------------------



All reports and documents filed with the SEC are available through its website
at http://www.sec.gov. Copies of each of the documents incorporated by reference
are available (or will be available) without charge through the Company
Secretary at the address and telephone number listed on the cover of this
Prospectus.


Further, the Company has made available, free of charge through its website,
www.willis.com, the Company’s annual report on Form 10-K and quarterly reports
on Form 10-Q, current reports on Form 8-K and Forms 3, 4 and 5 filed on behalf
of directors and executive officers, as well as any amendments to those reports
filed or furnished pursuant to the Exchange Act as soon as reasonably
practicable after such material is electronically filed with, or furnished to,
the SEC.


No person is authorized to give any information or to make any representations
other than those contained in this Prospectus in connection with the offering
described herein, and, if given or made, such information or representations
must not be relied upon. This Prospectus does not constitute an offer of any
securities other than those to which it relates, or an offer to sell or a
solicitation of an offer to buy any securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.
Neither the delivery of this Prospectus nor any sales made hereunder shall,
under any circumstances, create any implication that there has been no change in
the affairs of the Willis Group since the date hereof.


INCORPORATION OF DOCUMENTS BY REFERENCE


The SEC allows the Company to “incorporate by reference” certain of the
Company’s publicly filed documents into this Prospectus, which means that
information included in those documents is considered part of this Prospectus.
Information that the Company files with the SEC after the effective date of this
Prospectus will automatically update and supersede this information. The
documents incorporated by reference are an important part of this Prospectus.


The following documents filed by the Company with the SEC are hereby
incorporated by reference in this Prospectus:


•
The Company’s latest annual report filed pursuant to Section 13(a) or 15(d) of
the Exchange Act or the latest prospectus filed pursuant to Rule 424(b) under
the Securities Act that contains audited financial statements for the Company’s
latest fiscal year for which such statements have been filed;



•
All other reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act
since the end of the fiscal year covered by the document referred to in (a)
above; and



•
The description of the Shares contained in a registration statement filed under
the Exchange Act, including any amendment or report filed for the purpose of
updating such description.



All documents subsequently filed by the Company pursuant to Sections 13(a),
13(c), 14 and 15(d) of the Exchange Act will be deemed to be incorporated by
reference in this Prospectus and to be a part hereof from the date of the filing
of such documents, until the Company files a post-effective amendment which
indicates that all securities offered have been sold or which deregisters all
securities then remaining unsold.


Any statement contained in a document incorporated or deemed to be incorporated
by reference herein will be deemed to be modified or superseded for purposes of
this prospectus to the extent that a statement contained herein or in any other
subsequently filed document which also is or is deemed to be incorporated by
reference herein modifies or supersedes such statement. Any statement so
modified or superseded will not be deemed, except as so modified or superseded,
to constitute a part of this prospectus.


The Company will furnish without charge to you, on written or oral request, a
copy of any or all of the documents incorporated by reference, other than
exhibits to those documents. You should direct any requests for copies of
incorporated documents to the Share Plans Manager at contact information listed
on the cover of this Prospectus.


CERTAIN UNITED KINGDOM TAX CONSIDERATIONS
The following statements are intended only as a summary of current United
Kingdom tax legislation and published practice of the HMRC as it applies to
certain categories of participants. These statements are based on the laws in
effect as of May 2012. It assumes, for income tax purposes, that you are
resident and ordinarily resident in the United Kingdom and therefore subject to
UK tax under sections 15, 22 or 26 of ITEPA. If you are subject to tax under
other sections of ITEPA, other income tax provisions may apply to your option.
Similarly, if you are subject to tax in another jurisdiction, you will need to
consider the tax laws of that jurisdiction.


We recommend that you seek independent financial and tax advice with respect to
the tax consequences of participating in the UK Sharesave Plan.



GESDMS/6577333.6

--------------------------------------------------------------------------------



Finally, this summary does not address Irish stamp tax or other duties on Share
issuances or dividends, nor does it address Irish gift or inheritance tax.


Tax impact of option
There is no liability to income tax in respect of the grant of your option or
the invitation to participate in the UK Sharesave Plan.
On the acquisition of Shares upon exercise, you will not be subject to income
tax or National Insurance contributions, if, at the time that you exercise your
option, at least three years have passed from the time that you were granted
your option or if you leave
employment with the Willis group under approved circumstances.


If you subsequently sell your Shares and receive more than their value at the
time of exercise of your option, your gain may be subject to capital gains tax
(subject to the annual exemption). The gain will be the amount by which the
market value of the Shares at the date that you exercise your option exceeds the
price you pay to exercise your option. If you acquire Shares at different times
or from different sources, you will need to take into account the share
identification rules when you sell the Shares. You should consult your personal
tax adviser regarding the possible tax consequences of your sale.


You will be responsible for reporting and paying any capital gains tax liability
to the HMRC on your annual self-assessment tax return.



GESDMS/6577333.6